Citation Nr: 1751149	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension, to include as secondary to heart disease.

3.  Entitlement to service connection for vision impairment, to include as secondary to hypertension.

4.  Entitlement to service connection for a skin disorder of the feet.

5.  Entitlement to service connection for a disorder manifested by dizziness with blackouts, to include as secondary to service-connected asthma and/or a heart disorder.

6.  Entitlement to an initial rating in excess of 30 percent for asthma and bronchitis.

7.  Entitlement to nonservice-connected pension.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2012 rating decision, by the Louisville, Kentucky, Regional Office (RO), which granted service connection for asthma and bronchitis and assigned a 30 percent rating, effective September 24, 2010; that rating action also denied service connection for a heart disorder, service connection for high blood pressure, service connection for a skin condition of the feet, service connection for vision impairment, service connection for dizziness with blackouts, entitlement to nonservice connected pension benefits and entitlement to a TDIU.  The Veteran perfected a timely appeal to that decision.  

In April 2015, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2017.  


FINDINGS OF FACT

1.  Heart disease was not manifested during the Veteran's active duty or for many years thereafter, nor is any heart disease otherwise related to such service.  

2.  The Veteran's hypertension was not present during service, was not manifested to a compensable degree within one year of service discharge, and any currently diagnosed hypertension did not develop as a result of any incident during service.  

3.  The Veteran's current visual impairment is attributed to myopia or refractive error, which is not a disease or disability within the meaning of applicable laws and regulations for which VA compensation may be awarded.  

4.  The Veteran does not have a skin disability of the feet.  

5.  The Veteran's dizziness is etiologically related to service.  

6.  For the entire initial rating period on appeal, the Veteran's asthma and bronchitis has been managed by inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year.  

7.  The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more.  

8.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position.

9.  The Veteran is not permanently and totally disabled due to nonservice-connected disabilities. 

10.  The Veteran's sole service-connected disability is asthma and bronchitis, currently rated as 30 percent disabling.  

11.  The Veteran reported has a GED, he has had occupational experience as a teacher's aide, and he last worked full time in 2006.  

12.  The Veteran's service-connected asthma and bronchitis, alone, does render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for hypertension, to include as secondary to heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for vision impairment have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).  

4.  The criteria for service connection for a skin condition of the feet have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).  

5.  The criteria for service connection for a disability manifested by dizziness have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

6.  The criteria for an initial rating in excess of 30 percent for asthma and bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2016).  

7.  The criteria for entitlement to nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1110, 1131, 1501, 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.342, 4.3, 4.7, 4.16, 4.17 (2016).  

8.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in letters sent to the Veteran in February 2011, April 2011, December 2011 and April 2012.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

With respect to the claims of service connection for vision impairment, the post service treatment records do not reflect a diagnosis of this condition.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claims for a heart condition and hypertension, the Board acknowledges that a VA examination was not obtained. As discussed in further detail below, the Veteran asserts that under the duty to assist, VA must provide him with an examination and obtain an opinion as to service connection for a bilateral eye disability.  The Veteran is currently incarcerated and the Board acknowledges that VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, the Board notes that multiple VA examinations were requested in June 2017; however, correspondence of record indicates that the VA examinations for a heart condition, hypertension, a skin condition, and an ENT condition were canceled due to the correctional facility being unable to transport the Veteran to the VHA facility for the examinations due to security reasons.  It was also noted that an ACE examination could not be performed because an in person examination was required.  On review, the Board finds that further attempts to obtain a VA heart and skin examinations are not required.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefits flowing to the veteran are to be avoided).  

As to the Veteran's claim for an increased rating for service-connected asthma and bronchitis, the Board notes that the Veteran asserts his condition has worsened since the July 2012 VA examination.  However, as discussed above the evidence of record shows that VA attempted to schedule a new examination but such could not be performed at the correctional facility, and the Veteran is unable to be transported to a VA facility.  As such, the Board finds that further attempts to obtain a VA are not required.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II. Pertinent Laws and Regulations

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2016).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Factual background & Analysis-S/C-Heart disease and HTN.

The Veteran seeks service connection for hypertension and a cardiovascular disability (other than hypertension).  

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  

After careful review of the evidentiary record, the Board finds that the evidence is against the claim for service connection for hypertension and heart disease.  Significantly, post service treatment records, VA as well as private treatment reports, show that the Veteran has been diagnosed with hypertension and atrial fibrillation.  However, evidence of record fails to establish the in-service incurrence of these disabilities.  The Veteran's service treatment records (STRs) do show that the Veteran was evaluated for complaints of dizziness with chest pain in May 1973.  Again, in March 1974, he reported a history of chest pain; and, in November 1975, he reported having syncopal episodes with heart problems.  However, on the occasion of the separation examination in September 1976, clinical evaluation of the heart was normal.  Significantly, the record shows a diagnosis of atrial fibrillation in July 2010, many decades after discharge from active military service.  The normal medical findings at the time of separation, in conjunction with the lapse of almost three decades between the Veteran's separation from active service and the first clinical evidence of his claimed disorder is probative evidence against the claim of service connection.  Se

The STRs are also negative for any clinical findings or diagnoses of hypertension.  The highest blood pressure reading, reported at entry into service, shows diastolic blood pressure of 82 and systolic blood pressure of 140; values that do not conform to VA's definition of hypertension.  The first diagnosis of hypertension was in March 2007, which is 31 years after active service.  

Based on these findings, the preponderance of the evidence is against the claims. The first diagnosis of hypertension and heart disease was in 2007 and 2010, respectively, which is decades after active service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection also is not warranted on a direct basis, as there is no medical evidence of any in-service incurrence or relationship between any cardiovascular disease, including hypertension and atrial fibrillation and service.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as cardiovascular-renal disease, to include hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As noted above, the earliest record of hypertension after the Veteran's service discharge was in a March 2007 correctional facility treatment record.  

While the Veteran contends that his heart disease and hypertension are related to service, the Board finds that as a lay person the Veteran is not competent to offer such an etiology opinion.  The etiology of cardiovascular disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an etiology opinion as to the onset or etiology of these conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claims.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.   

Based on a review of the record evidence, the Board concludes that service connection for heart disease and hypertension is not warranted.  Although the record evidence shows that the Veteran currently has diagnoses of atrial fibrillation and hypertension, it does not indicate that the Veteran's conditions have a causal connection to or are associated with his active military service.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claims.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  

IV.  Factual background & Analysis-S/C-Vision impairment.

The Veteran maintains that service connection is warranted for vision impairment which he developed as a result of military service.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

After reviewing all the evidence of record, the Board finds that the weight of the evidence shows that the Veteran did not sustain an injury to or disease of the eyes in service.  The STRs indicate that, during a periodic examination in March 1974, the Veteran complained of eye trouble, which consisted of blurry vision.  However, the September 1976 examination that the Veteran underwent approximately two months prior to service separation found the eyes to be clinically normal, and the examination report shows the Veteran's visual acuity was 20/20 in both eyes.  

A private treatment report from the Commonwealth of Virginia Department of Corrections, dated in August 2008, indicate that the Veteran was evaluated for complaints of floaters in both eyes.  Following an evaluation, the pertinent diagnoses were vitreous floaters in both eyes, presbyopia in both eyes, and myopia in the right eye.  The Veteran was provided with a prescription for glasses.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have an eye disability for VA disability compensation purposes.  The evidence shows that the Veteran has refractive errors and congenital defects of the eyes, which by regulatory definition are not disabilities.  38 C.F.R. § 3.303 (c), 4.9. Further, the evidence shows that the refractive errors and congenital defects of the eyes did not manifest until 2008, over three decades after service separation; the evidence of record also does not show the Veteran has vision loss, only vision impairment resulting from the refractive errors of the eyes.  The September 1976 physical examination done approximately two months prior to service separation shows that the Veteran's eyes were clinically normal, visual acuity was measured at 20/20 in both eyes, and the Veteran denied any symptoms of eye problems at that time.  Thus, the evidence demonstrates that the Veteran did not sustain a superimposed disease or injury to the eyes during service which created additional disability, and the Veteran's current refractive errors and congenital defects of the eyes are not subject to service connection.  

The Board has considered the Veteran's statements as to his vision problems. However, as a lay person, he is not competent to offer a diagnosis of vision disorders as he does not possess the requisite specialized knowledge.  The question is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that service connection for vision disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

V.  Factual background & Analysis-S/C-Skin disorder of the feet.

After review of the evidentiary record, the Board finds that service connection for a skin condition of the feet is not warranted.  Significantly, the Board notes that the Veteran's STRs show that the Veteran was treated for a rash on both feet in November 1972.  Subsequently, a December 1972 treatment note reported that the Veteran complained of peeling on both feet; he was diagnosed with lichen simplex chronicus of the feet.  In August 1973, the Veteran was diagnosed with cellulitis of the right foot.  However, the September 1976 separation clinical evaluation of the feet was normal.  

The Veteran's post-service treatment records fail to show a diagnosis of a skin condition of the feet.  In fact, during the July 2012 examination, the examiner noted that the Veteran does not have a skin condition.  Based on a review of the evidence, the Board concludes that service connection for a skin condition of the feet is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis, in this case the Veteran has not reported any diagnosis of a skin condition of the feet nor offered any lay statements that would support a diagnosis.  Rather, in his notice of disagreement (NOD), dated in September 2012, the Veteran argued that he was actually claiming a disability for "chronic foot edema" which was diagnosed in service in August 1973, after being bitten by a sea creature.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in September 2010 and the evidence does not indicate that he has a current diagnosis for a skin condition of the feet or chronic foot edema.  Accordingly, the Board finds that there is no evidence of a current skin condition or infection of the feet, and thus service connection is not warranted.  

In summary, the Board finds that as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a skin condition of the feet, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

VI.  Factual background & Analysis-S/C disability manifested by dizziness.

The Veteran contends, in essence, that he experienced dizzy spells while he was on active duty and has experienced dizziness since that time.  

It is not in dispute that the Veteran has a current disability manifested by dizziness.  Therefore, the first element of service connection, a current disability, is established.  Significantly, a July 2012 VA examination reported a diagnosis of dizziness.  

It is also not in dispute that, during his active duty service, he was seen on several occasions for complaints of dizziness.  During a clinical visit in March 1973, the Veteran complained of dizziness and chest pain for the past 3 days; no pertinent diagnosis was reported, and Veteran was given Dimetapp.  A September 1973 treatment note indicates that the Veteran struck his head on a hatchway and received a cut on the left eyelid.  Subsequently, on September 29, 1973, the Veteran reported being assaulted by another marine; he stated that he did not lose consciousness, but remembered being hit about the head.  The impression was left facial and left head trauma.  In February 1974, the Veteran reported suffering a contusion in June 1972 as a result of being assaulted before service.  He stated that when he stood after sitting down or sleeping, everything becomes black and blurry; he also indicated that he fell down on occasion, but recovered after a few seconds; the impression was orthostatic syncope.  A January 1976 treatment note indicates that the Veteran was assaulted by three other service members and suffered from contusions and abrasions.  In light of these complaints and findings, the second element of service connection, an in-service event or injury, is also established.  

Finally, turning to the third element, the Board observes that the July 2012 VA examination report indicates that the Veteran's current dizziness is less likely as not related to the Veteran's complaints of dizziness spells during service; nonetheless, the examiner stated that the Veteran had recurrent dizziness for "varying medical causes."  

Given the documented treatment and findings in service and the Veteran's complaints of ongoing problems with dizziness since service, the Board finds the evidence is, at minimum, in equipoise regarding the question of whether the Veteran experiences a disability manifested by chronic dizziness that is related to the inservice incidents of head trauma and reported symptomatology.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for dizziness is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

VII.  Factual background & Analysis-Higher rating for asthma and bronchitis.

The Veteran essentially contends that he is entitled to a rating in excess of 30 percent for his asthma and bronchitis.  The Veteran maintains that his symptoms warrant at least a 60 percent rating.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

VA must resolve reasonable doubt in favor of the Appellant.  38 C.F.R. § 4.3.  

In an August 2012 rating decision, the Veteran was granted service connection for asthma and bronchitis and assigned a 30 percent rating effective September 24, 2010, pursuant to Diagnostic Code 6602.  38 C.F.R. § 4.97.  The Veteran disagreed with the rating assigned and this appeal ensued.  

DC 6602 provides for a 30 percent disability where pulmonary function tests (PFTs) show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, DC 6602 (2016).  

The Veteran was afforded a VA examination in July 2012.  Following an examination, the examiner noted that the Veteran currently suffers from asthma.  It was noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  It was noted that the Veteran visits his physician less frequently than once a month for care of his asthma.  It was also noted that the Veteran's respiratory condition does not require the use of oral corticosteroid medications.  The Veteran did report intermittent use of inhalational bronchodilator therapy, and daily anti-inflammatory medication.  He does not require the use of antibiotics.  The examiner noted that a chest x-ray performed in October 2011 revealed no radiographic evidence of pneumonia or other acute cardiopulmonary abnormality.  No pulmonary function test had been performed.  The examiner noted that the Veteran is incarcerated.  It was further noted that the Veteran had not been referred to an outside facility for PFTs as his asthma is stable.  The Veteran stated that he coughs and is concerned that his cough might be offensive to others.  

In light of the clinical findings above, the Board finds that a rating in excess of 30 percent for asthma and bronchitis is not warranted.  As noted above, a higher rating of 60 percent based on PFT findings requires FEV-1 or FEV-1/FVC of no more than 55 percent.  As such, PFTs are required to evaluate asthma under Diagnostic Code 6602 when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2016).  Regretfully, during the July 2012 examination, it was noted that no pulmonary function testing had been conducted.  

Moreover, there are no medical records showing that the Veteran has had required monthly visits to a physician for care of exacerbations.  In fact, during the July 2012 examination, it was noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  In addition, the examiner noted that the Veteran's respiratory condition does not require the use of oral corticosteroid medications.  The Veteran did report intermittent use of inhalational bronchodilator therapy, and daily anti-inflammatory medication.  He does not require the use of antibiotics.  Hence, none of the rating criteria required for a 60-percent evaluation under the code for asthma have been met, and the condition more nearly approximates the criteria for the current, 30 percent evaluation.  For those reasons, the Board finds that the Veteran's claim for an initial rating in excess of 30 percent for asthma is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) is warranted in this case.  The Board finds that the Veteran's symptoms of asthma and bronchitis are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499   (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

VIII.  Factual background & Analysis-Non-Service Connected Pension.

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from nonservice-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3 (a) (3) (vi) (B).  

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See id. ; 38 C.F.R. § 3.3 (a) (3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  See 38 C.F.R. § 3.23 (a). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23 (b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income.  See 38 C.F.R. § 3.272.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See id.  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. Id.    

Based upon a longitudinal review of the Veteran's claims file, the Board concludes that the Veteran is not permanently and totally disabled due to a nonservice-connected disability.  The evidence does not support a finding that the Veteran is 65 years or older, or permanently and totally disabled from non-service-connected disability with an income that does not exceed the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23.  He has not been shown to be in receipt of SSA benefits or a patient in a nursing home.  

In this case, there is no competent and credible evidence of record which states that the Veteran is permanently and totally disabled due to a nonservice-connected disability.   The Board acknowledges that the Veteran has nonservice-connected disabilities; however, they have not been shown by competent credible evidence to be permanently totally and disabling.  The evidence shows that the Veteran has not worked for many years as a result of his incarceration.  At the July 2012 examination, the examiner stated that the Veteran has been limited to sedentary work since at least 2006 by the correctional facilities due to hypertension, asthma and, within the last year, arthritis in the hips and lumbar spine.  Nonetheless, the examiner noted that the Veteran has worked as a teacher's aide within the correction facility and noted that the Veteran is able to do sedentary work.  In addition, the available evidence of record does not reflect that the Veteran meets the income requirements.  Thus, the Veteran is not entitled to nonservice-connection pension.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

IX.  Legal Analysis-Entitlement to TDIU.

Subsection (a) of 38 C.F.R. § 4.16 provides for scheduler TDIU and subsection (b) allows for extraschedular TDIU.  Both require that the Veteran be unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§  3.341 (a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if the percentage requirements of § 4.16(a) are not met. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).

VA law provides that a total rating for compensation purposes based on unemployability will be granted when the evidence shows that a veteran, by reason of service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) held that consideration must be given to two standards, an objective standard based on average industrial impairment and a subjective standard based upon a veteran's actual industrial impairment.  

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  


The record reflects that asthma and bronchitis is the Veteran's only service-connected disability.  With this decision, his dizziness will also be service connected.  The record reflects that the Veteran has a GED, and he last worked as a teacher's aide.  It has been reported that the Veteran last worked full time in 2006, but he has been working as a teacher's aide in the correction facility.  The Veteran maintains that he is unable to obtain gainful employment because of his respiratory disorder.  

While the record indicates that the Veteran may experience shortness of breath as a result of his asthma and bronchitis and dizziness, there is no medical evidence of record that his disability precludes him from substantial gainful employment.  It is noteworthy that, during the July 2012 examination, the VA examiner stated that the Veteran has been limited to sedentary work since at least 2006 by the correctional facilities due to hypertension, asthma and, within the last year, arthritis in the hips and lumbar spine.  Nonetheless, the examiner noted that the Veteran has worked as a teacher's aide within the correction facility and noted that the Veteran is able to do sedentary work.  Clearly, the respiratory condition is not considered severe enough to preclude gainful employment.  The Veteran's work history reflects that despite his service-connected asthma and bronchitis and dizziness, he has worked as a teacher's aide. There is no probative evidence showing that the Veteran is unable to work now due to his service-connected disabilities.  The only evidence of record tending to indicate the Veteran is unemployable due solely to service-connected disability is his own claim.  

The Board finds, based on the above, that the Veteran's service-connected disability does not render him unable to obtain substantially gainful employment.  Accordingly, the Board concludes that he is not entitled to TDIU.  After consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.  



ORDER

Service connection for heart disease is denied.  

Service connection for hypertension, to include as secondary to heart disease, is denied.  

Service connection for vision impairment, to include as secondary to hypertension, is denied.  

Service connection for a skin condition of the feet is denied.  

Service connection for a disorder manifested by dizziness with blackouts is granted.  

A rating in excess of 30 percent for asthma and bronchitis is denied.  

Entitlement to nonservice-connected pension benefits is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


